t c memo united_states tax_court michael norton petitioner v commissioner of internal revenue respondent docket no 2145-02l filed date michael norton pro_se rebecca duewer-grenville for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination regarding collection of his income_tax_liability unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner was incarcerated in sheridan oregon on date petitioner was arrested and his funds were seized seized funds the seized funds totaled approximately dollar_figure million which included dollar_figure million that was repatriated from a swiss bank account on date petitioner pled guilty to one count of tax_evasion in violation of sec_7201 for and one count of wire fraud in the written plea agreement petitioner stated that he understood that there was a tax_deficiency of dollar_figure plus interest and penalties related to petitioner and the government agreed that after financial disclosures by petitioner demonstrating he did not have sufficient assets to pay the tax the principal_amount of the taxes due and owing for would be paid from the seized funds petitioner further stated that he understood and agreed that any penalties and interest assessed for would not be paid out of the seized funds petitioner further agreed that any and all of the seized funds not used to pay restitution to the victims of his crimes and not used to pay his tax_deficiency for would be forfeited to the united_states and he did not and would not claim an interest of any kind in the seized funds the plea agreement concludes with statements acknowledging that petitioner had adequate time to discuss the case with his attorneys his attorneys provided him all the legal advice he requested he made the plea voluntarily no one coerced or threatened him to enter into the plea agreement and his attorneys explained all the rights he had as a criminal defendant and all the terms of the plea agreement petitioner was represented during his criminal trial by two experienced criminal defense attorneys penelope cooper and ted cassman petitioner’s attorneys signed the plea agreement and stated that petitioner understood all the terms of the plea agreement and that petitioner’s decision to plead guilty was knowing and voluntary on date petitioner signed a form_4549 income_tax examination changes for petitioner agreed to a dollar_figure deficiency in tax and a dollar_figure fraud_penalty pursuant to sec_6663 for the form_4549 listed dollar_figure in interest due as of date above the signature block form_4549 states consent to assessment and collection--i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law in respondent assessed the tax penalty and interest for during petitioner’s tax_deficiency for of dollar_figure was paid out of the seized funds on date respondent filed a notice_of_federal_tax_lien regarding petitioner’s tax_year notice of lien that same day respondent sent petitioner a copy of the notice of lien on date petitioner timely filed a form request for a collection_due_process_hearing regarding his tax_year in the hearing request petitioner stated i believe these taxes were paid from the monies seized by u s customs on date respondent mailed petitioner a letter identifying appeals officer fernando orozco as assigned to consider the collection action and to conduct petitioner’s hearing petitioner had a correspondence hearing with appeals on date petitioner wrote appeals officer orozco a letter setting forth petitioner’s position regarding his case petitioner claimed that his total_tax liability for including penalties and interest had been paid on date appeals officer orozco prepared an appeals transmittal and case memorandum appeals officer orozco noted that petitioner was convicted of tax_evasion and that the internal_revenue_service irs had received a payment of dollar_figure for petitioner’s tax_deficiency for appeals officer orozco stated that there was no agreement to pay off or write off petitioner’s penalty or interest for appeals officer orozco noted that all required procedures and applicable law had been followed and petitioner offered no collection alternatives on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his tax_year notice_of_determination in the notice_of_determination respondent determined that the filing of the notice of lien was appropriate that the assessed interest and penalties were due and owing yet remained unpaid and that petitioner had not offered an alternative to enforced collection action the attachment to the notice_of_determination stated that petitioner argued solely that the entire tax_liability had been paid from the seized funds and noted that the irs received funds to pay only the tax_deficiency and the current amount owed was for the fraud_penalty and interest opinion sec_6320 provides that the secretary will furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally will be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek judicial review with the tax_court or a u s district_court as is appropriate if the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite petitioner’s sole claim is that the penalty and interest for were supposed to be paid or should have been paid out of the seized funds petitioner’s claim is without merit the plea agreement is clear the seized funds could be used to pay the tax_deficiency for but petitioner agreed that the seized funds would not be used to pay his penalties or interest for assistant u s attorney charles b burch who prosecuted petitioner credibly testified that the government agreed to pay petitioner’s tax_deficiency out of the seized funds as the sole amount to be paid out of the seized funds toward petitioner’s tax obligation for mr burch further testified that the government never agreed to write off the penalties and interest or pay the penalties and interest out of the seized funds petitioner’s testimony and claims to the contrary are not credible the court is not required to accept petitioner’s unsubstantiated self-interested and questionable testimony see 338_f2d_602 9th cir affg 41_tc_593 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_ we note that petitioner did not call his criminal defense attorneys as witnesses we infer that their testimony would not have been favorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b we conclude that respondent correctly sustained the notice of lien in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
